This is a suit for a balance of $2,038.89 on open account. The defense is that plaintiff accepted, in full liquidation of said balance, an assignment of a claim by defendant against the sewerage and water board up to a like amount.
The evidence shows that such assignment was not accepted by plaintiff in settlement of its claim, but only as additional security therefor, and that in point of fact no such claim against the sewerage and water board is acknowledged by said board or shown to exist.
The case is therefore precisely as if defendant had "paid" plaintiff with a check or draft which afterwards proved to be worthless. "A draft [or check] is not usually a payment unless it is honored." Bank of Napoleonville v. Knobloch, 144 La. 100, 80 So. 214, 215. *Page 594 
The judgment below was for plaintiff, and we find it correct.
                             Decree.
The judgment appealed from is therefore affirmed.